Citation Nr: 0831717	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic headaches, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In March 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.  

In June 2007 and January 2008 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's post-traumatic headaches are constant and 
vary in intensity; there is no objective evidence that they 
are completely prostrating and prolonged attacks, or that his 
attacks produce severe economic inadaptability.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for post-traumatic headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8045-8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In reviewing the veteran's claim of entitlement to an 
increased disability rating for post-traumatic headaches, the 
Board observes that the RO issued VCAA notices to the veteran 
in May 2005, March 2006, July 2007 and May 2008 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to increased disability ratings; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The March 2006 letter informed 
him of the evidence needed for the assignment of evaluations 
and effective dates for increased rating claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
May 2005 VCAA notice was issued prior to the July 2005 rating 
decision from which the instant appeal arises.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claim prior to the initial decision.  Likewise, the 
veteran was provided with adequate notice pursuant to 
Vazquez-Flores, in the May 2008 letter which provided the 
veteran with notice of the specific requirements for a higher 
disability rating for migraine headaches.  In view of this, 
the Board finds that VA's duty to notify has been fully 
satisfied with respect to this claim.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  The veteran was 
afforded a personal hearing at the RO and a transcript of his 
and his wife's testimony at this hearing is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that his service-connected post-
traumatic headaches are more severe than the current rating 
reflects.  He contends that the frequency and severity of his 
headaches have forced him to stop working.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The veteran's service-connected post-traumatic headaches are 
evaluated pursuant to Diagnostic Codes 8045 and 9304, 
pertaining to brain diseases due to trauma and dementia due 
to head trauma, respectively.

Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a.

Migraine headaches are evaluated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

After having carefully reviewed the evidence of record, the 
Board finds that a disability rating in excess of 30 percent 
is not warranted for the veteran's service-connected post-
traumatic headaches.  In this respect, the competent medical 
evidence does not reflect that the veteran's headaches result 
in very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  For example, 
at the May 2005 VA neurological examination, the veteran, 
while reporting that his headaches were constant, admitted 
that that he was sometimes free of headaches for a few days 
at a time.  He reported that he would get relief usually 
within one hour of when he took Tylenol.  The veteran's 
outpatient treatment records also contain various entries as 
early as August 2005 detailing his relevant complaints and 
the treatment he has received for his headaches.  On several 
occasions, prescribed medications had to be discontinued 
because of associated side-effects.  

At a June 2006 VA neurologic examination, the veteran 
reported that he continued to experience headaches 3 to 4 
times per day if he was exposed to noise or rough ground.  He 
also noted that bending over also caused headaches. Again, he 
reported that his headaches lasted 1 to 1 1/2 hours after 
taking Tylenol.  He denied any associated nausea or vomiting.  
The examiner opined that the attacks were not prostrating, 
noting that ordinary activity was possible.  The examiner 
further opined that the veteran's headaches had a moderate 
effect on some of his usual daily activities, such as 
exercise and chores.  The veteran stated that he had recently 
been forced to stop helping a farmer because he was unable to 
deal with the bouncing while riding on machinery, as it 
caused headaches.

During his March 2007 travel board hearing, the veteran 
testified that he experienced headaches from 1 to 3 times a 
day.  He described the headaches as variable in severity, 
sometimes being relieved by medication and at other times 
requiring him to lie down in his bedroom for an hour or so 
after taking medication.  He could not go to places with loud 
noises or be with his grandchildren because of loud noises.  
Written statements from the veteran's daughter and son, dated 
in July and August 2007, indicate that the veteran's 
headaches had worsened in recent years, that they were 
precipitated by his exposure to any noise and that he 
generally had to take medication and lie down to alleviate 
his symptoms.  

In a July 2007 letter, the veteran's private treating 
chiropractor states that the veteran continued to suffer with 
daily headaches that are disabling and continuous causing a 
lesser quality of life.  

The veteran submitted his handwritten notes for the months of 
July and August 2007, indicating that he had between 3 to 4 
headaches every day.  He assessed most as moderate in 
severity; however, he usually had one headache a day that he 
felt was severe.

An August 2007 VA neurological examination shows the veteran 
continued to complain of constant frontal headaches, which he 
described as being an 8 in severity, with 10 being the most 
severe.  The headaches were not associated with focal 
neurological deficits or neurological symptoms.  There were 
no visual disturbances, diplopia, blurred vision, visual 
field cuts, tunnel vision, difficulty hearing, tinnitus, 
deficits of smell, dysphagia, or dysarthria.  He denied any 
associated nausea or vomiting, photosensitivity or 
photosensitivity.  He also denied associated weakness or 
sensory symptoms such as numbness or tingling, bowel or 
bladder incontinence.  He reported that his headaches were 
increased primarily by noise and were decreased by going to 
sleep, or going into a dark quiet environment and lying down 
and by Tylenol which he takes 6 a day.  He was independent in 
daily living activities and ambulatory without an assistive 
device.  After examining the veteran, the examiner opined 
that his headaches, which were constant and fairly severe, 
did not impair his ability to function the greater percentage 
of the time unless he was in a very loud environment.  The 
examiner noted that the veteran's discontinuance of his most 
recent jobs had nothing to do with his headaches.  The 
examiner also opined that the veteran might be suffering from 
rebound analgesic headaches from frequent use of the Tylenol.

After careful review of the aforementioned treatment records, 
as well as the VA medical examinations, the Board concludes 
that the service-connected disability is adequately reflected 
by the current 30 percent rating, and it is not of such 
severity and/or frequency as to warrant the next higher 
rating of 50 percent under Diagnostic Code 8100.  Although 
the veteran alleges that he has such severe attacks, 
objective findings have not shown very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  In this regard, the Board finds the 
June 2006 and August 2007 VA examiners opinions that his 
headaches had a moderate effect on his daily activities and 
that while constant and fairly severe did not impair his 
ability to function the greater percentage of the time to be 
particularly persuasive, as both examiners based their 
opinions on an examination of the veteran and the August 2007 
examiner also reviewed the veteran's claims file.  Likewise, 
although the veteran has testified and submitted written 
statements that he has had to quit particular jobs because of 
his post-traumatic headaches, the August 2007 VA examiner 
noted that he discontinued his most recent jobs for reasons 
unrelated to his headaches.  Even so, both examiners found 
that the headaches did not impair his ability to function the 
greater part of the time and thus there is no objective 
evidence of severe economic inadaptability as required for a 
50 percent evaluation.  As such, the evidence of record more 
nearly approximates the criteria for a 30 percent rating, and 
no higher.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the veteran's 
service-connected post-traumatic headaches have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  As noted above, 
although the veteran reported discontinuing particular jobs 
due to his headaches, the August 2007 VA examination report 
indicates he reported leaving those jobs for unrelated 
reasons and nevertheless found that his headaches did not 
impair his ability to function the greater percentage of the 
time.  There is no objective evidence that he is currently 
unable to work at any job because of his service-connected 
post-traumatic headaches.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected post-traumatic 
headaches under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic headaches is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


